RUTLEDGE, Associate Justice
(concurring).
I concur in the opinion of my brother Edgerton. The crucial question is whether the allowance is due under the tariff for part of the transportation service, the “pick-up,” only when the shipper performs it or simply when the railroad does not perform it. Is it payable for something the shipper does or merely for something the carrier does not do? Ordinarily these are just different ways of saying the same thing. The shipper does exactly what the carrier is relieved from doing, and receives the allowance for doing it. But because the shipper’s premises are in the railroad station here, neither does or can do the pick-up service.
Is such a situation one in which the railroad intended to offer the allowance? I think a negative answer is required both by the language and by the basic purpose of the tariff provisions. I cannot regard the provisions for the allowance as distinct and independent from those for the service, as my brother Vinson seems to do.' They are intended to apply in identical situations and with identical limitations, except that in one the carrier does the work, in the other the shipper does it. Both contemplate that pick-up service shall be done, neither that it shall not be done. And pick-up service means not merely receipting for the goods in the station, but physically transporting them from the shipper’s premises to the station.1 This necessarily means that the premises must be located at some distance from the station, not within it.
That the provision for allowance contemplates rendition of the service, i.e., some actual transportation of the goods, appears not only from the words “said allowance” in Item 210, but also from its language, “when the consignor elects to make his own arrangements for the Pick-Up Service authorized herein,” and “an allowance * * * will be made to such consignor for such service.” It is not any arrangement which the consignor may make which entitles him to the allowance. It is only his arrangement “for the Pick-Up Service authorized herein.” The only service authorized is that defined in Item 20, which by explicit wording “includes transportation” from the shipper’s premises to the station. Furthermore, Item 10 expressly makes the allowance a substitute for rendition of the service by the carrier: “Pick-up service will be performed * * * without additional charge * * * or in lieu thereof an allowance will be made * * * >> And it is made to the consignor *231who makes “his own arrangements for delivery to carrier’s freight depot.” In my view, this clause cannot be disconnected from all the remaining language of the tariff provisions and made effective to dispense with the actual transportation which they clearly contemplate as the condition for allowance. The word “arrangements” is qualified by “for delivery to the carrier’s freight depot,” and the word “delivery” means, consistently with all other provisions of the tariff and common usage, transportation to the station. This single clause of Item 10 is not and was not intended to be contradictory to all other provisions of the pertinent items of the tariff. Those provisions clearly define pick-up service as transportation and the definition is not mere “advertising.” It is the essence of the service offered by the carrier and equally of the service which, when performed by the shipper, gives him the right to the allowance.
The matter may be tested best, perhaps, by the basic purpose of the provisions for pick-up service and for the allowance. It may be put this way. If the situation which this case presents had been the only one confronting the carrier, it is safe to say neither the provisions for pick-up service nor those for allowance in lieu of it ever would have appeared in the tariff. The situation is not one which they were designed or intended to cover. Their purpose was to enable the railroad to meet automotive competition.2 Motor transport had the advantage in hauling from door to door. Railroads hauled only from station to station. It was the haul from shipper’s door to station and from station to consignee’s door which put the railroads at disadvantage, and to reduce this the provisions for pick-up and delivery service, including allowance when done by the shipper, were included in the tariff. The provisions for allowance were an integral part of the entire plan and there would have been no reason or occasion for them if there had been none for tendering the service. In other words, the allowance would not have been offered if the service had not been offered, and it was designed to apply in the identical situations in which the service was tendered, differing only in giving the shipper the option to do the work. Clearly it was not intended to dispense with the work altogether.
To apply the provisions for allowance in the facts of this case, therefore, would pervert both their language and their purpose. In these circumstances, with the shipper’s premises in the station, the railroad had the competitive advantage of the motor carriers. The shipper’s very purpose in locating his premises there was to use the railroad’s shipping facilities, not those of motor carriers. The situation is exactly the converse of that which the tariff provisions, whether for service or for allowance, were intended to cover.
It may be added that requiring the shipper to perform the service before receiving the allowance is at least a safeguard against its being held a rebate or an unlawful discrimination. He gives quid pro quo — service for allowance.3 It is, however, unnecessary to decide whether the allowance, without performance of the service, would be unlawful.

 Cf. Pick-Up and Delivery in Official Territory, 1936, 218 I.C.C. 441; also Constructive and Off-Track Railroad Freight Stations, 1929, 156 I.C.C. 205, 208; Motor Bus and Motor Truck Operation, 1928, 140 I.C.C. 685, 729; New York Dock Ry. v. Pennsylvania R. Co., 3 Cir.1933, 62 F.2d 1010.


 Cf. authorities cited supra note 1.


 That allowances or rebates can be paid lawfully only for services actually performed by the shipper in connection with the transportation and defined in or pursuant to statute, see United States v. Chicago Heights Trucking Co., 1940, 310 U.S. 344, 60 S.Ct. 931, 84 L.Ed. 1243; Merchants’ Warehouse Co. v. United States, 1931, 283 U.S. 501, 51 S.Ct. 505, 75 L.Ed. 1227; Lehigh Valley R. R. v. United States, 1917, 243 U.S. 444, 37 S.Ct. 434, 61 L.Ed. 839; United States v. Baltimore & O. R. Co., 1913, 231 U.S. 274, 34 S.Ct. 75, 58 L.Ed. 218; Mitchell Coal & Coke Co. v. Pennsylvania R. R., 1913, 230 U.S. 247, 33 S.Ct. 916, 57 L.Ed. 1472; Union Pacific R. R. v. Updike Grain Co., 1911, 222 U.S. 215, 32 S.Ct. 39, 56 L.Ed, 171; New York Dock Ry. v. Pennsylvania R. Co., 3 Cir., 1933, 62 F.2d 1010; United States v. Interstate Commerce Commission, 1921, 51 App.D.C. 136, 277 F. 538; Freight Forwarding Investigation, 1938, 229 I.C.C. 201, 215, 304; Pick-Up and Delivery in Official Territory, 1936, 218 I.C.C. 441, 445, 446, 471, 472, 481; Tariffs Embracing Motor-Truck or Wagon Transfer Service, 1924, 91 I.C.C. 539, 547.